Title: To Thomas Jefferson from Albert Gallatin, 31 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir, 
            Treasury DepartmentJanuary 31st: 1803
          
          It having been represented that the District Judge of New-Hampshire had, in a suit where the revenue was concerned, acted in a manner which showed a total unfitness for the office; the District Attorney was requested to collect evidence on that subject. A copy of his letter and the original affidavits he has transmitted, are now enclosed— 
          The unfortunate situation of the Judge seems to render some legislative interference absolutely necessary—
          I have the honor to be, with great respect, Sir, Your mo: obedt. Servt.
          
            Albert Gallatin
          
        